Exhibit 10.3.2
(FORM) [w56848w5684801.gif]

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. Three (3)
 
  Page 2 of 5

1. Reference Section C, Description/Specifications/Work Statement, C.1,
Performance WorkStatement/Technical Requirements.

  a.   The language in Section 2.14.1, Pool Inventory Level, is revised and
updated. Accordingly, Section 2.14.1 is revised to read, in its entirety, as
follows:

2.14.1 Pool Inventory Level
The quantity of thousand blocks that need to be maintained in the inventory pool
should be determined using the following criteria:

  •   The anticipated assignment rate of thousand blocks from the inventory pool
    •   No more than a six-month inventory level     •   The PA’s analysis on
all forecasts filed for each rate area inventory pool         The PA should make
every attempt to have a sufficient quantity of blocks available for assignment
to satisfy demand.

  b.   The language in Section 2.16.2, Block Application Supporting Data, is
revised and updated. Accordingly, Section 2.16.2 is revised to read, in its
entirety, as follows:

2.16.2 Block Application Supporting Data
Service providers are required to furnish Months to Exhaust (MTE) worksheets
with each growth application. The contractor shall be responsible for assessing
the block applicant’s application to verify that it meets all requirements in
order to have a block(s) assigned.
At a minimum:
1. Block applicants shall be licensed or certified to operate in the rate area,
and, if required, demonstrate that all applicable regulatory requirements have
been met (e.g., facilities readiness criteria).
2. Block applicants shall submit Months to Exhaust (MTE) for telephone numbers
(TNs) with growth block applications.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. Three (3)
 
  Page 3 of 5

3. Block applicants shall all have filed a current NRUF for the associated
requested rate area and/or NPA with the NANPA, and a current pooling forecast
with the PA.
4. Block applicants shall be confirmed by the PA with the NANPA that the service
provider is in good standing and that no known ineligibility conditions exist
(or are under investigation) in the pooling area in which the service provider
is seeking resources prior to assigning resources to that service provider.

  c.   The language in Section 2.17.1, Forecast, is revised and updated.
Accordingly, Section 2.17.1 is revised to read, in its entirety, as follows:

2.17.1 Forecast
The contractor shall use service providers’ forecast data to size and manage
each rate area pool and shall pass this data on to the NANPA.
Service providers participating in pooling shall submit forecasted demand
reports semi-annually to the contractor. The contractor shall use this data to
size and manage each rate area pool and shall pass this data on to the NANPA
using Form 502.

  d.   The language in Section 2.17.2, Data Request Dates, is revised and
updated. Accordingly, Section 2.17.2 is revised to read, in its entirety, as
follows:

2.17.2 Data Request Dates
The NRUF data request shall be consistent with the NRUF reporting dates. The
NANPA shall receive at least semi-annually from the contractor pooling forecast
data submitted by service providers pursuant to the INC Guidelines

  e.   The language in Section 2.21.3, Reports and Document Distribution, is
revised and updated. Accordingly, Section 2.21.3 is revised to read, in its
entirety, as follows:

2.21. 3 Report and Document Distribution
Requested information and reports for external distribution shall be distributed
within three business days after receipt of the request. The pooling
administration system shall be capable of quick processing of raw data into
report format to ensure timely disbursement.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. Three (3)
 
  Page 4 of 5

  f.   The language in Section 2.22.4.5, Reporting, is revised and updated.
Accordingly, Section 2.22.4.5 is revised to read, in its entirety, as follows:

2.22.4.5 Reporting

  •   Annual Report     •   Quarterly Pooling metrics report     •   Bi-annual
Forecasted demand report.     •   Rate area inventory pool report.     •  
Pooling matrices report.     •   Monthly report to the FCC on thousands-block
pooling assignments.     •   Monthly report to the FCC on system performance.  
  •   Monthly report to the FCC on staffing.     •   Monthly report to the FCC
on the number of ad hoc reports generated.

  g.   The language in Section 3.1.5, Mechanized Interface with NANPA, is
revised and updated. Accordingly, Section 3.1.5 is revised to read, in its
entirety, as follows:

3.1.5 Mechanized Interface with NANPA
The contractor will work with the NANPA to establish within six months from the
beginning of the term of this contract, a functional mechanized interface
between the two administration systems, PAS & the NANP Administration System
(NAS), that allows for the passing of information between the two administration
systems and where appropriate, from SPs to the NANPA via the PA administration
system and visa versa.
The interface shall at a minimum provide individually for each of the following
transactions:

  •   non-pooled NXXs in pooling areas     •   LRN/LERG Assignee     •   NXX
Voluntary Return/Abandoned Code Reassignment     •   Part 1     •   Part 3     •
  Part 4     •   NANPA NRUF Forecast On File     •   Aggregate pool MTE     •  
Red Light Rule daily listing     •   SP status and eligibility to be assigned
resources     •   LRN Forecast

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. Three (3)
 
  Page 5 of 5

  •   full NXX applications (see Section 3.1.3, Reference 3 above),     •  
receipt by the PA of the NANPA Part 3 for full NXX assignments in pooling,     •
  PA forecast assessments.

  h.   For the abovementioned changes to a, b, c, d, e, f, and, g, respectively,
see attached Replacement Pages 29, 31, 33, 40, 42, 46, and 47.

2.   Summary Recapitulation:

         
a. Contract Award (Base Period):
  $ 4,544,966.00  
b. Modification No. 1 (Admin):
    0.00  
c. Modification No. 2 (COP #1):
    26,825.00  
d. Modification No. 3 (Admin):
    0.00  
 
     
 
       
Total (to date):
  $ 4,571,791.00  

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005
WESTERN REGION: Washington, Oregon, Montana, Idaho, Utah, Arizona, Wyoming,
Colorado, New Mexico, North Dakota, South Dakota, Nebraska, Minnesota, Iowa,
Alaska
SOUTHEAST REGION: Kentucky, Tennessee, North Carolina, South Carolina,
Louisiana, Mississippi, Alabama, Georgia, Florida, Puerto Rico
NORTHEAST REGION: Maine, New Hampshire, Vermont, Connecticut, Rhode Island, New
York, Massachusetts
2.14 Industry Inventory Pool
The contractor shall be responsible for all activities associated with the
industry inventory pool establishment and on-going maintenance.
The objective of the industry inventory pool shall be to maintain sufficient
blocks of 1,000 numbers to ensure that all participating service providers’
requirements can be met.
2.14.1 Pool Inventory Level
The quantity of thousand blocks that need to be maintained in the inventory pool
should be determined using the following criteria:

  •   The anticipated assignment rate of thousand blocks from the inventory pool
    •   No more than a six-month inventory level     •   The PA’s analysis on
all forecasts filed for each rate area inventory pool

The PA should make every attempt to have a sufficient quantity of blocks
available for assignment to satisfy demand.
2.15 Industry Inventory Pool Establishment Timeline
The contractor shall be responsible for developing the inventory pool
implementation timeline in consultation with the industry. This timeline
contains all the steps and dates that participating service providers shall be
required to meet in order to implement thousands-block number pooling in a
designated pooling rate area.
Replacement Page 29

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005
2.16.1 Application Submittals
Block applications shall be transmittable through the Pooling Administration
System (PAS) which can be found on the vendor’s website, or via email.
In addition, the contractor shall be capable of supporting block application(s)
by facsimile.
2.16.2 Block Application Supporting Data
Service providers are required to furnish Months to Exhaust (MTE) worksheets
with each growth application. The contractor shall be responsible for assessing
the block applicant’s application to verify that it meets all requirements in
order to have a block(s) assigned.
At a minimum:
1. Block applicants shall be licensed or certified to operate in the rate area,
and, if required, demonstrate that all applicable regulatory requirements have
been met (e.g., facilities readiness criteria).
2. Block applicants shall submit Months to Exhaust (MTE) for telephone numbers
(TNs) with growth block applications.
3. Block applicants shall all have filed a current NRUF for the associated
requested rate area and/or NPA with the NAN PA, and a current pooling forecast
with the PA.
4. Block applicants shall be confirmed by the PA with the NANPA that the service
provider is in good standing and that no known ineligibility conditions exist
(or are under investigation) in the pooling area in which the service provider
is seeking resources prior to assigning resources to that service provider.
2.16.3 Source
Applications shall be assigned from both contaminated (10% or less) and
non-contaminated inventoried pooled blocks.
Contamination occurs when at least one telephone number within a donated
thousand block is not available for assignment to customers of the block holder.
Replacement Page 31

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005
provide all other information and referral contacts to requesting parties within
a timeframe that is agreed upon between the PA and the requesting party based
upon the urgency of the failure. The PA may be asked to contact and/or provide
proprietary information to the owner of the information if for example, the only
way to contact or view the proprietary information was by the PA contacting the
party and asking them to call and/or cooperate with others who need information
that they themselves can only provide for the purposes of resolving a failure.
2.16.9 Notification
The contractor shall notify the NPAC of all block assignments to ensure that the
appropriate porting activity and industry notification occurs.
2.17 Management of the Pool Inventory
The contractor shall maintain a six-month inventory pool for each rate area in
order to meet the forecasted resource needs of participating service providers.
2.17.1 Forecast
The contractor shall use service providers’ forecast data to size and manage
each rate area pool and shall pass this data on to the NANPA.
Service providers participating in pooling shall submit forecasted demand
reports semi-annually to the contractor. The contractor shall use this data to
size and manage each rate area pool and shall pass this data on to the NANPA
using Form 502.
2.17.2 Data Request Dates
The NRUF data request shall be consistent with the NRUF reporting dates. The
contractor shall request at least semi-annually from the NANPA number resource
utilization and forecast NRUF data submitted by service providers pursuant to
the FCC’s mandatory reporting requirement.
2.17.3 Forecast Analysis
The contractor shall perform an analysis on all forecasts filed for each rate
area inventory pool.
This analysis shall be used by the Pool Administrator to ensure that there are
adequate blocks available to meet the expected applications from participating
service providers in each rate area pool inventory.
Replacement Page 33

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005
2.21.2 Pooling Matrices Report
The contractor shall be required to complete a pooling matrices report that
contains pooling information to be used in assessing the status of pooling by
NPA/Rate Area. An illustration of such a matrix is included in Appendix D. This
form and its content are subject to change and shall be completed by the
contractor quarterly and forwarded to the FCC.
2.21.3 Report and Document Distribution
Requested information and reports for external distribution shall be distributed
within three business days after receipt of the request. The pooling
administration system shall be capable of quick processing of raw data into
report format to ensure timely disbursement.
2.22 Performance Measurements (Also see Required Performance Metrics in 5.0)
There are several ways that performance will be measured. Each derives input
from different sources and, therefore, no single item should be considered of
greater or lesser value than the others.
2.22.1 Assessment Period
On at least an annual basis, the FCC or its designee shall formally assess the
performance of the contractor.
2.22.2 Remedial Action
The contractor shall be required to implement any remedial action to correct any
identified performance problems within 30 calendar days.
2.22.3 Pooling Administration Quality Assurance (QA)
The performance monitoring process shall include, but not be limited to,
internal, documented performance monitoring mechanisms to be developed and
implemented by the contractor and made available to the industry through the
FCC.
The contractor’s QA plan, required following contract award, shall follow the
format, where applicable, of Appendix B, Reference 21, IEEE Standard for
Software Quality Assurance Plans.
The contractor is required to have its representative(s) participate in a
monthly call with the NANC or its designated oversight working group. The
primary activities will
Replacement Page 40

 



--------------------------------------------------------------------------------



 



2.22.4.3 Communications

•   Phone Calls

  O   Received     O   Not Returned by Next Business Day

•   General inquiries or questions made outside the normal business hours Not
Returned by Next Business Day

2.22.4.4 Forecasting data on a per-state basis

•   Quantity of Rate Center Pools   •   Quantity of NXXs Applied for by SPs for
Pool Replenishment   •   Quantity of Rate Centers with Less than a 6-month
supply

2.22.4.5 Reporting

•   Annual Report   •   Quarterly Pooling metrics report   •   Bi-annual
Forecasted demand report   •   Rate area inventory pool report   •   Pooling
matrices report   •   Monthly report to the FCC on thousands-block pooling
assignments   •   Monthly report to the FCC on system performance   •   Monthly
report to the FCC on staffing   •   Monthly report to the FCC on the number of
ad hoc reports generated

2.22.4.6 Application Processing on a monthly basis

•   Total applications processed

•   # of applications not processed in 7 calendar days

•   # of block assignments made   •   # of change requests to existing blocks  
•   # of requests to cancel   •   # of block disconnect requests   •   # of
block requests denied   •   # of blocks reclaimed   •   # of block reservation
requests

2.22.4.7 Reserved
2.22.4.8 Reserved
Replacement Page 42

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005

•   Part 4 PA — Confirmation of Code In Service (Submitted by the Pooling
Administrator)

3.1.4 Automated Data Output Capabilities
The contractor shall accommodate automated data output via File Transfer
Protocol (FTP) to service providers when transmitting data from Appendix B,
Reference 2, INC TBPAG, Attachment 3/Part 3, and other industry forms/data or
reports.
The contractor shall ensure that the system is capable of the following items:

  •   Denied requests will generate a Part 3 with all of the information
pertaining to the specific request listed and the reason for the denial in the
remarks field of the Part 3.     •   OCN names are current as published in the
LERG. This will ensure that any changes due to merger/acquisition are reflected
in the system automatically. SPs will not have to notify the PA of the changes.
    •   All request information is viewable on the screen when the SP is
submitting a request (e.g.. fields should allow for all characters to be viewed
on the working screen)..     •   Give SPs the option of requesting different
effective dates on various blocks of a multiple block submission. This will help
SPs when the Part 4s are due.     •   For system generated emails on block
submissions, include the PAS Tracking Number as part of the subject line. This
will help SPs identify which request the email pertains to.

3.1.5 Mechanized Interface with NANPA
The contractor will work with the NANPA to establish within six months from the
beginning of the term of this contract, a functional mechanized interface
between the two administration systems, PAS & the NANP Administration System
(NAS), that allows for the passing of information between the two administration
systems and where appropriate, from SPs to the NANPA via the PA administration
system and visa versa.
Replacement Page 46

 



--------------------------------------------------------------------------------



 



FCC Contract No. CON07000005
The interface shall at a minimum provide individually for each of the following
transactions:

  •   non-pooled NXXs in pooling areas     •   LRN/LERG Assignee     •   NXX
Voluntary Return/Abandoned Code Reassignment     •   Part 1     •   Part 3     •
  Part 4     •   NANPA NRUF Forecast on File     •   Aggregate pool MTE     •  
Red Light Rule daily listing     •   SP status and eligibility to be assigned
resources     •   LRN Forecast     •   full NXX applications (see Section 3.1.3,
Reference 3 above),     •   receipt by the PA of the NANPA Part 3 for full NXX
assignments in pooling,     •   SP forecast information provide to NANPA via the
NRUF process,     •   PA forecast assessments.

3.1.6 Alternative Data Capabilities
The contractor shall support fax and email submissions related to
thousands-block documentation (e.g., applications, forecast reports, etc.).
3.2 Characteristics
The pooling administration system shall utilize electronic commerce type
functionality.
The system shall allow efficient user interaction and file transfer.
3.3 System Reliability, Availability, Capacity, and Performance
The pooling administration system shall possess high reliability and allow for
economical and efficient system expansion.
The pooling system shall, at a minimum, adhere to the following availability and
reliability requirements:

  •   Available 24 hours, 7 days a week     •   Availability shall meet or
exceed 99.9% of scheduled up time

Replacement Page 47

 